KLAPHAKE, Judge
(dissenting).*
I respectfully dissent because the plain language of Minnesota Chapter 169A (2010) includes operation of a Segway. “When the meaning of the plain language of a statute is clear and unambiguous, we must apply that meaning.” State v. R.H.B., 821 N.W.2d 817, 820 (Minn.2012).
Minn.Stat. § 169A.01, subd. 1, starts with the clear directive that it “applfies] to any person who drives, operates, or is in physical control of a motor vehicle within this state.” The definition of “motor vehicle” follows and includes “every vehicle that is self-propelled and every vehicle that is propelled by electric power obtained from overhead trolley wires. The term includes motorboats in operation and off-road recreational vehicles, but does not include a vehicle moved solely by human power.” MinmStat. § 169A.03, subd. 15. As used in chapter 169A, “vehicle” is defined by reference to the definition contained in traffic regulations, which includes “every device in, upon, or by which any person or property is or may be transported or drawn upon a highway, excepting devices used exclusively upon stationary rails or tracks.” MinmStat. §§ 169A.03, subd. 25,169.011, subd. 92 (2010).
This statutory language is clear; it encompasses the Segway that was driven by respondent. The operative language includes “every vehicle that is self-propelled,” and excludes only “vehiclefs] moved solely by human power.” Minn. Stat. § 169A.03, subd. 15. The references apply to “every device in, upon, or by which any person or property is or may be transported or drawn upon a highway.” MinmStat. § 169.011, subd. 92. Because a Segway is a self-propelled vehicle or “device” that is not moved solely by human power and by which respondent could be transported upon a highway, a Segway falls within the definition of “motor vehicle” under the impaired driving code.
The majority engages in “construction” of chapter 169A as if this chapter were ambiguous. But it is not. If a statute is not ambiguous, we must enforce the language of the statute as written. R.H.B., 821 N.W.2d at 820; State v. Campbell, 814 N.W.2d 1, 4 (Minn.2012) (“If the language of a statute is plain and unambiguous, it is presumed to manifest legislative intent and we must give it effect.”). The majority’s *394determination of ambiguity arises out of traffic regulations where a Segway is not treated as a motor vehicle. But Minn.Stat. § 169.02, subd. 1 (2010), begins by the admonition that the definitions of chapter 169 apply “except” as otherwise provided. Chapter 169A does so “otherwise” provide when it defines a motor vehicle as “every vehicle that is self-propelled.” Thus, the definition of chapter 169 does not apply to chapter 169A, and no ambiguity exists.

 Retired judge of the Minnesota Court of Appeals, serving by appointment pursuant to Minn. Const, art. VI, § 10.